Citation Nr: 0928196	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-27 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from January 1953 to December 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.

In June 2007, the Veteran had been scheduled to appear at a 
personal hearing over which a Veterans Law Judge of the Board 
would have presided.  However, the Veteran did not appear for 
the hearing.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during 
active service or result from disease or injury in service.

2.  The medical evidence of record does not show that the 
Veteran has tinnitus that had its onset during active service 
or results from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1)  
Veteran status; (2) existence of a disability; (3) a 
connection between the  Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter dated in June 2005, the Veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claims.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, requisite notice 
was provided to the Veteran in correspondence accompanying 
the Supplemental Statement of the Case sent to the Veteran in 
November 2006.  Nevertheless, in light of the Board's denial 
of the Veteran's claims, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice under the holding in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records have been obtained.  He has been 
provided a VA medical examination.  There is no indication of 
any additional, relevant records that the RO failed to 
obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for certain organic diseases of the 
nervous system may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a Veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service.  See Hensley v. Brown, 5 Vet. App. 
155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2008); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Veteran asserts that he currently had bilateral hearing 
loss and tinnitus which he has attributed to his period of 
active service.  He has described that during service, he 
served as a sonar man during which he was required to wear 
headphones while listening for "pings" from the sonar.  He 
indicated that the volume of his headphones would be turned 
up to a loud level, and that his duty would extend for four 
hours, with eight hours off.  He added that when an echo from 
the sonar would bounce off a target that was close, the noise 
would be deafening.  He asserted that he had experienced 
bilateral hearing loss and tinnitus ever since.

The Veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) confirms that the 
Veteran's military occupational specialty was a sonar 
operator.

A review of the Veteran's service treatment records reveals a 
clinical record dated in August 1955 which demonstrates that 
the Veteran did meet the requirements for sonar men.  
Audiometric testing revealed pure tone thresholds at 500, 
1000, and 2000 Hertz were 10, 10, and 15 decibels in the 
right ear, and 15, 10 and 5 decibels in the left ear, 
respectively.  The Veteran was said to have had 99 correct 
responses on the sonar pitch discrimination test.

The Veteran's separation report of medical examination dated 
in December 1956 shows that the Veteran's ears and drums were 
normal.  Hearing acuity was determined to be 15/15 in each 
ear.  

Subsequent to service, a VA examination report dated in 
October 2006 shows that the examiner indicated that the 
Veteran's entire claims file was reviewed in conjunction with 
conducting the examination of the Veteran.  The Veteran 
reported a history of bilateral hearing loss and tinnitus as 
set forth above.  He added that he had been diagnosed with 
hearing loss in 1965 when tested outside of the VA, but that 
he had not related his hearing loss to service at that time.  
A history of tinnitus was not noted.  Audiological evaluation 
revealed pure tone thresholds at 500, 1000, 2000, 3000 and 
4000 Hertz were 35, 65, 65, 75, and 70 decibels in the right 
ear, and 40, 60, 60, 75 and 75 decibels in the left ear, 
respectively.  Speech recognition was 88 percent in the each 
ear.  The diagnosis was mild to severe sensorineural hearing 
loss of idiopathic origin.

The examiner opined that hearing loss and tinnitus were less 
likely as not (less than 50/50 probability) caused by or a 
result of claimed acoustic trauma in service.  The examiner 
explained that the Veteran claimed listening to "pings" as 
a sonar man had caused his hearing loss, but his job 
description was not noted for acoustic trauma.  There was no 
complaint for hearing loss in service or until he filed for 
disability in 2005.  There were no outside audiograms to 
review from this era to support this claim.  The examiner 
noted that the whispered voice and spoken voice tests were 
not being used to determine normal hearing as part of this 
opinion as they were known to not be accurate evaluations of 
frequency specific hearing sensitivity.  The examiner 
concluded that while the Veteran insisted the sonar "pings' 
were the only noise in his life and must be causative, both 
hearing loss and tinnitus had other causes than noise 
exposure.  In this case, the cause was said to be 
undeterminable.

After reviewing the competent medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims for service connection for bilateral 
hearing loss and tinnitus, as it is not shown that his 
current disabilities are etiologically related to his period 
of active service.  The Veteran's service medical records are 
silent as to any incidents of injury to the Veteran's 
eardrums or to a hearing loss disability within the meaning 
of 38 U.S.C.A. § 3.385.  In addition, his separation 
examination report shows that whispered voice tests revealed 
hearing acuity of 15/15, bilaterally.  While it is true that 
those tests gave no information concerning thresholds of 
higher frequencies, they did not demonstrate results which 
would suggest the incurrence of any hearing loss.  There was 
also no competent medical evidence of record of reports of or 
a diagnosis of tinnitus in service.

Subsequent to service, there is no competent medical evidence 
of hearing loss or tinnitus until the October 2006 VA 
examination report, which is almost 50 years following 
separation from service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The evidence also does not show that the Veteran was 
diagnosed with a bilateral hearing loss disability within one 
year following his separation from service.  A bilateral 
hearing loss disability, within the meaning of 38 C.F.R. § 
3.385, was not demonstrated until the October 2006 VA 
examination.  As such, service connection on a presumptive 
basis is not warranted.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

The Board finds probative the October 2006 opinion of the VA 
examiner that stated that the Veteran's hearing loss and 
tinnitus were less likely as not (less than 50/50 
probability) caused by or a result of claimed acoustic trauma 
in service.  This opinion is considered particularly 
probative, as it was definitive, based upon a complete review 
of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Moreover, the VA examiner concluded that the cause 
of the Veteran's bilateral hearing loss and tinnitus was 
undeterminable.  In this regard, the Board notes that the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102 
(2008); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Additionally, the Veteran has not provided any competent 
medical evidence to rebut the opinion against the claim or 
otherwise diminish its probative weight.  See Wray v. Brown, 
7 Vet. App. 488, 492-93 (1995).

The Board recognizes the Veteran's contentions that he has 
had continuous bilateral hearing loss and tinnitus since 
active service.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of bilateral hearing loss or tinnitus, his opinion is 
outweighed by the competent medical evidence.  Simply stated, 
the Veteran's service treatment records (containing no 
competent medical evidence of a bilateral hearing loss 
disability or tinnitus) and post-service treatment records 
(showing no findings of a bilateral hearing loss disability 
or tinnitus until October 2006, and no competent medical 
evidence linking the reported bilateral hearing loss or 
tinnitus to service) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and a current disability.

While the Board is sympathetic to the Veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the Veteran that he has a 
current bilateral hearing loss disability and tinnitus that 
is related to noise exposure experienced during active 
service are not competent.  There is no indication that the 
Veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). 

For the reasons and bases provided above, the evidence in 
this case weighs against the claim for service connection for 
bilateral hearing loss and tinnitus.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002). 





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


